 

 

 

United States Courts
Southern District of Texas

IN THE UNITED STATES DISTRICT COURT FILED

FOR THE SOUTHERN DISTRICT OF TEXAS FEB 06 2020
HOUSTON DIVISION

David J. Bradley, Clerk of Court

LILLY ANNE HOPKINS, A.K.A.

SAMUEL HOPKINS, TDCO# 1986831

Plaintiff,

Vv. CIVIL ACTION NO. 4:19-cv-05041

LORIE DAVIS, et al.,

COD COD CDI ODD CO CI KD I KD

Defendants.

RESPONSE TQ ORDER FOR MORE DEFINITE STATEMENT

 

1. Plaintiff was ordered by the Gourt to respond to several
questions about her statement, this document contains the requested
information.
1(a) Who made the determination that a change in grooming habits
and clothing would be beneficial to your treatment? If possible,
Provide the name and position of that medical professional.
2. The first Gender Specialist to directly state in the medical
Tecord that I could benefit from being able to express myself as
female was Kayli Dozier, NP. She then also noted the two areas I
felt would help me best, longer hair and female clothing. The other
Gender Specialist, Jesse Gordon, D.O., has also noted in the written
record that I have increased dysphoria related to gender expression ’
and even noted in the record that my case was discussed with Gefendant
Dr. Joseph Penn, her supervisor, in light of my significant dysphoria
related toa gender expression,
3. Gender expression, as discussed with the Gender Specialists has
included hair, clothing, and makeup. The Gender Specialists have
both indicated a desire to help me but they have informed me that
they are not allowed to. I have oanly included hair and clothing in

the lawsuit because these areas cause me the most distress, are=both
 

 

 

mentioned in the record as causing me the most distress, and were
the two elements of gender expression that were fully grieved.
1(b5) Why do you believe that a change in grooming habits and
clothing aid you in gender dysphoria? Please describe’ how in
your own words,
&, My condition relates to the distress that I feel because my gender
identity (female) does not line up with both my primary and secondary
sex characteristics and my gender role and expression. Hormones and
castration help wtih the primary and secondary sex characteristics
tao a point, but they do nothing to assist with my gender role and
expression,
5. When I'm forced to dress and groom as a man it destroys my self-image
and I feel trapped in a male shell. I feel extreme distress toa the
point that I want to die. There is this huge discrepancy between
my internal sense of gender identity and the forced cross gender
expression. It is humiliating and degrading and this "punishment!"
is only inflicted on transgender prisoners; cisgender prisoners,
that is prisoners whose gender identity corresponds to their sex
assigned at birth, are allowed to dress and groom in a way that reflects
their gender identity. They aren't forced to endure the humiliation
of forced cross gender expression,
6. When I dress and groom as a woman I no longer feel trapped in
amale exteriar. My outside matches my inside sense of being female
and there is unity. It gives me dignity and reduces greatly the distress
I feel in this body. I'm not asking for anything more than to dress
and groom the same as any other female prisoner and for my treatment
of Gender dysphoria to be based upon my needs.

2
 

 

 

1(c) When were you diagnosed with gender dysphoria? Do you have
“documentation of this diagnosis? Fully descrihe the impact gender
dysphoria has had on your living conditions in the prison system.
7. I was diagnosed as a reported history of Gender Dysphoria as
of January 28, 2016. I was formally diagnosed with Gender Dysphoria
as of October 10, 2016. Yes, I have documentation of this withing
my written medical records.
A. Living with.gender Dysphoria in TDCI is for me my own place of
torment to a degree not experienced by other prisoners. Two things
GQccur, one you are housed based upon your sex assigned at birth and
not your gender identity, and then the torment part cames from the::
second thing which is the rigid imposition of gender norms based
not upon your gender identity, but upon your sex at birth. People
like myself push back as best we can, we make homemade panties, we
grow our hair as long as they will let us, some wear makeup chancing
the punishment for doing so. Some like myself have actually tattoed
some of our makeup on so it can no longer be forcibly removed. We
do this not because we like fighting the system but because we, like
all people, want to express our gender. It is a basic thing that
humans doa.
9. When I'm forced toggroom as a man my identity is stripped away
from me and my body is degraded and I am humiliated. It feels like
an act of violenve and { almost always self-harm afterwards.
10. In the world I dressed as a woman when able to do so because
it gave me the feeling of being on the outside what I was on the
inside and it reduced my distress. I have stopped wearing boxers
in here despite that is the only::underwear either provided or available

in commissary. Now that I'm castrated it feels completely innappropriate

to wear them. Inevitably my homemade panties are seized and [I am
3
 

 

ee

 

 

harrassed by the guards for having them, and just like most other
transwomen, I try to make more. Dressing as my gender gives me self
esteem and reduces the distress that I feel being in the wrong body.
11. I am simply trying to live as any other female prisoner. When I
am forced to lt¥e as a male prisoner it reinforces the shame in my
body, in being born inta a body that doesn't match who I "know" that
IT am. It compounds the distress that I already feel.
12. I tried for much of my life to change my gender identity and
learned the hard way that I couldn't. Progressively my condition
has grown worse as I have aged and matured. I can no longer endure
the thought of living as aman, and right now I am being forced
to do just that. It leaves'me feeling hopeless and suicidal.
13. Because of all of this, because I live with Gender Dysphoria
(GD) within TDCI and housed at a male institution I live in a private
hell that traps me firmly in this male body and tries over and over
again to make me be like a man.

1(d) What is the full treatment plan for your diagnosis of

gender dysphoria? How is this treatment plan being implemented

as of now?
1&4. TDCI and the Gender Specialists do not provide for a full
treatment plan for Gender Dysphoria (GD). They provide hormones and
occassionally note that there is a need for additional care, but it stops
there. Someone such as myself in the world would have hair removal, chemmes ir
Gender role and expression, Hormone Replacement Thereapy (HRT),
and then finally Sexual Reassignment Surgery. A treatment plan could
include ather things such as voice therapy (which I would benefit from),
15. TDCI and CMHCG Policies for patients with GD anly allaw far

HRT. There is a blanket ban on all other treatments. The Gender

Specialists are not allowed to develop an individual treatment plan
4
 

 

 

based upon my needs, though in my case they both have expressed::a
desire to assist me with gender expression they are not allowed ta
do so. Dr. Gordon even noted that the has brought my case to the
head of TDCI Psychiatry, Defendant Dr. Joseph Penn, but has not been
able ta get me help. As of yet there is no full treatment plan as
you have requested. They have noted some of what treatment would
help me and it has stopped there, even that is not being implemented.
Again, this is one of the reasons that I am in Court now.
1(e) Please explain, as you state it, your "autocastratiaon",
How did you castrate yourself? When and where did you castrate
yourself? How has it impacted your treatment plan and disorder?
16. I castrated myself at the Ellis Unit in Huntsville Texas aon
Saturday March 12th, 2016 at evening time. I had sought HRT and
Was unsuccessful, I was living as aman at a male prison and was extremely
uncomfortable in my body and gender expression. I was experiencing
intense emotional distress and begain to formulate a plan to remove
My testicles. I already had the plan and supplies ready and in place
which I had been preparing for weeks when I got a good finalv"push"
by a guard who said "you aintt no woman, you got balls between
your legs don't ya." She also ardered my makeup removed. Irregadless the
castration would have hblappened but it did give a good push, The distress
I felt in that male body was significant.
17. The initial plan was to cut off circulation, similar to how
cattle are castrated. I secured three rubber bands tightly around
the base of the testicles. After about an hour the pain was Causing
my entire body to shake violently and I was afraid I couldn't make
it the days necessary as I had planned. So I broke open two razors
to procure four razor blades. My cell was visible to the dayroom

and a large number of inmates so I sat on the toilet like I was
5
 

 

 

 

 

using the restroom and performed the self surgery. I cut down the
right side of the scrotal sac and then the left severing that flesh
and the rubber-bands slid aff at that point. I then severed all tissue
then outside my body. The pain was intense but the emotional pain
I felt was more intense and propelled me forward. The last thing
I severed was a cord of some kind, either a vein or an artery. It
began pouring blood out. I could not stop the flow of blood. I flushed
all tissue so it couldn't be saved, pulled my shorts up and sought
medical attention while applying pressure. I ended up getting an
emergency transfusion and then sent to another hospital. Post op
I asked if it was all gone and they confirmed this and then I laughed
and cried with relief and joy.
18. It has impacted my treatment plan in minimal ways because the
treatment plan isn't tailored to my needs with the exception ofHRT.
In that reapect is has eliminated the need for testosterone blockers
which are normally taken as a part of HRT, in my case my testosterone
levels are low by typical female standards.
19. It's impact on my disorder has been a significant and positive
one. It is in fact a procedure which is a part af Sexual Reassignment
Surgery, which I hope to ane day mare fully complete. It has helped
my comfort with my body, has helped me to walk and sit in a more
feminine manner and has made gender appropriate underwear more
appropriate. It has given me greater comfort in my body and helped
with my disorder,
2. Again you allege that the defendants are violating your rights
because policy G 51.11 does not allow you to change your grooming
standards and clothing based upon your medical needs, Please,
in full detail, describe what each specific defendant has done
to impact your rights, and what actions, for each defendant

you believe has violated your rights.
6
 

 

 

 

 

DEFENDANT LORIE DAVIS TDCJ-CID DIRECTOR
20. Defendant Lorie Davis, TDCJ-CID Director, is responsible for the
creation and imposition of both male and female grooming policies
and is responsible for the humane treatment of inmates. When it was
noted that I could benefit from the provision of longer hair and
female clothing I sought to have this care implemented,onamely:the
allauance to use the female grooming standards and the provision
af female clothing as provided to female inmates. It was the imosition
of male clothing and grooming policies on myself which were.relied
upon in the denial of providing this care. These policies took away
the ability of doctors to use their clinical judgement with respect
to conditions that are significant, especially when it pertains to
Medically necessary treatment. The provision of female gender expression
through use of female grooming and clothing policies was not denied
because it wasn't medically necessary, nor was the denial based upon
an informed medical judgement, it was denied as a matter of policy
which prevented informed medical judgement from taking place and
necessary medical care provided. Lorie Davis created a policy or
custom under which unconstitutional practices occurred and allowed

the continuance of such a policy or custom,

LANNETTE LINTHICUM TDCI HEALTH SERVICES DIV. DIR AND OTHER
CORRECTIONAL MANAGED HEALTH GARE COMMITTEE MEMBERS: ROBERT BARROW,
BEN RAIMER, CYNTHIA JUMPER, ERIN WYRICK, PRESTON JOHNSON, PARKER

HUDSON III, JOHN BURMUSA, AND KELLY GARCIA

 

21. Defendant Lannette Linthicum and the other GCMHCC Board Members
are responsible for Policy G-51.11 and the provision of health care
to myself, the plaintiff. They were responsible for a blanket policy
which operated as a blanket ban for all treatment options for GD

other than HRT, thus prohibiting medical staff from making a medical

determination of an individual inmate's medical needs and prescribing
7
 

 

 

 

 

 

adequate care to treat those needs. Under this policy plaintiff was
denied treatment, not because it wasn't medically necessary, but
because it conflicted with policy. They have not provided services
to the plaintiff sufficient to diminish the intense emotional distress,
and the related risks of suicide and self-mutilation, to the point
at which I would no longer be at a substantial risk of serious harm,
The policies and practices which they were responsible for took away.
the ability of dactors to use their clinical judgement with respect
to conditions that are significant, especially when it pertains to
Medically necessary treatment. They created a policy or custom under
which unconstitutional pracitces occurred and allowed the continuance
of such a policy or custom...

DEFENDANT DR. JOSEPH PENN
Wa. Dr. Joseph Penn supervises the Gender Specialists and the
implementation of Policy G-51.11. He directly limits what treatments
Can be prescribed and provided and controls how patient's needs are
evaluated and recorded. He directly limits the Gender Specialists.
In my particular case the nender-Specialiats have even brought my
case before him as they recognized my need for additional care,
23. Dr. Jaseph Penn knowingly and unreasonably disregarded an intolerable
Tisk of harm and Will continue to do so. He oversees the implementation
of Policy G-51.11 and the prescription of an easier and less efficacious
treatment. They were aware af the need for additional medical care abd
intentionally refused to provide that care. They prevented medical
Providers from evaluating fully the needs of the plaintiff in regards
to her treatment. They have not provided services to plaintiff sufficient
to diminish the intense emotional distress and the related risks

os suicide and self-mutilation, to the point at which I would no
B : ,
 

 

 

 

longer be at a substantial risk of self harm. They took away the
ability of doctors to use their clinical judgement with respect to
conditons that are significant, especially when it pertains to =
medically necessary treatment.

DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that the foregoing is true and
correct.

EXECUTED on: Felgruoty ls} , 2020

 

Respectuflly submitted

By: A La fang Mook

Lilly Anne Hopkins, AKA

Samuel Hopkins, TDCI #1986831, Pro Se
B99 FM 632
Kenedy, tX 78119
TNy Anne
Goma r eps Wan
ooatin ele in gcsst« Byte
Merely, 1X 781I9 ae

 

 

 

 

 

 

 

United * States Courts
rigt of Texas

Southern Dist
FILE D

“David J. Bradley, Clerk of Court ULncded Code
: s Palsd Uek
P.O. aX 6010 os Ofree
Houston, TX 17208 - 10}0

PPS bid oe
cat Le |
: | | offetafl } =
poufboll j '
” Jiu PU epify a pylef hy yl]
. deo eth

ne
